           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

JAGER PRO, LLC                                             PLAINTIFF

v.                      No. 4:19-cv-107-DPM

BULL CREEK WELDING AND
FABRICATION, INC.                                       DEFENDANT

JAGER PRO, LLC                                             PLAINTIFF

v.                      No. 4:19-cv-108-DPM

TUSK INNOVATIONS, INC.                                  DEFENDANT

                               ORDER
     1. Bull Creek asks the Court to extend the "stay" in this case until

an ongoing inter partes review of two of the patents involved is
completed. But there's no stay in place. The Court canceled the trial
date and suspended the Scheduling Order due to COVID-19
emergency conditions, and to afford the Court ample time to decide the
parties' dispositive motions, Doc. 94, but it didn't enter a stay. And
there aren't compelling reasons to halt things now. This case is far
along. Discovery has been completed. The parties have fully briefed
competing dispositive motions, which the Court has under advisement.
Pre-trial disclosures and trial briefs have been submitted. The Court
has decided motions in the interim, Doc. 95, 102, & 104. And the inter
partes review features different defendants, prior arts, and invalidity
arguments. Motion, Doc. 98, denied.
     2. The Court is running behind 1n addressing the parties'
voluminous motions on the merits. And this is shaping up as a summer
of jury trials, including a three-week criminal case. To keep the case
moving forward, the Court refers Doc. 58, 60, & 61 in 4:19-cv-107-DPM
and Doc. 61 & 65 in 4:19-cv-108-DPM to Magistrate Judge Beth Deere
for a recommended disposition.
     So Ordered.



                                 D .P. Marshall Jr.
                                 United States District Judge




                                  -2-
